Citation Nr: 0329242	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran had service in the National Guard from April 1988 
to October 1999.  His DD 214 shows that he was released from 
the National Guard due to medical disability.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2001, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, granted entitlement to 
service connection for lumbosacral strain and assigned a 10 
percent rating, effective October 21, 1999.  It confirmed and 
continued its denial of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  Thereafter, 
the case was returned to the Board for further appellate 
action.

On VA Form 9, received at the RO in March 2003, the veteran 
raised contentions to the effect that he is entitled to a 
total rating due to unemployability caused by service-
connected disability.  That claim, however, has not been 
adjudicated or otherwise developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim, and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2002).  Accordingly, it is 
referred to the RO for appropriate response.

REMAND

The veteran seeks entitlement to service connection for 
degenerative disc disease of the lumbar spine and entitlement 
to an initial rating greater than 10 percent for his service-
connected lumbosacral strain.

In its prior remand, the Board directed that RO obtain 
verification of the veteran's periods of military service, 
including specific dates of all periods of active duty, 
active duty for training, and inactive duty training.  The 
claimed period of active duty for training from May 17 to May 
31, 1997, has not yet been verified, despite attempts to 
obtain additional service medical and personnel records.  
However, it appears the claimant has beeen able to obtain 
some material from his reserve service records.  In October 
1999, he sent the RO an undated copy of DA Form 2173 
(Statement of Medical Examination and Duty Status), as well 
as copies of DA Form 2823 (Sworn Statements) from two fellow 
National Guardsmen.  Those documents indicated that the 
veteran had injured his lower back during a period of active 
duty for training from May 17 to May 31, 1997.  He was 
reportedly assigned to Detachment 2, Headquarters and 
Headquarters Company, 2nd Battalion, 123rd Armor, stationed in 
Hopkinsville, Kentucky.  Because the veteran apparently has, 
or has access to, some of his reserve service records, his 
assistance should be sought in obtaining additional 
verification of service.

Private medical records, including those from his employer, 
show that from August 1997 to April 1999, the veteran was 
treated for degenerative disc disease.  On August 25, 1997, 
complained of a one month history of back pain radiating into 
his left lower extremity.  He reported that he had first 
noticed the pain one month earlier, while delivering parts on 
an engine line.
  
In May 2000, the RO received reports from the State 
Department of Workers Compensation Claims, showing that on 
October 21, 1996, during his employment with the United 
Parcel Service, the veteran had felt a sharp pain in his 
lower back, while raising a door.  A claim concerning that 
accident was received at the Department of Workers 
Compensation on November 4, 1996.  Records associated with 
that claim have not been placed in the claims folder.  

In October 2002, the veteran underwent a VA orthopedic 
examination.  Following that examination, the examiner 
concluded that it was unlikely that the degenerative disc 
disease was related to the claimed injury during military 
service in May 1997.  The examiner was not asked to render an 
opinion as to whether the veteran had pre-existing back 
disability which could have been aggravated by the May 1997 
injury.  The examiner noted evidence on file suggesting that 
the veteran was released from his last place of employment 
due to back disability.  The examiner also noted that the 
veteran had been applying for jobs but had been unable to 
find work.  The examiner did not, however, address the 
question of whether or not the veteran was precluded from 
obtaining or retaining all forms of substantially gainful 
employment due to his service-connected back disability.

During the pendency of the appeal, the VA issued new 
regulations for rating disabilities of the spine.  68 Fed. 
Reg. 51454-51456 (August 27, 2003).  Those regulations became 
effective September 26, 2003, and will be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  .  
Inasmuch as the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00. 
(opinion of the VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and current versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002), can be no earlier than the effective 
date of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.).  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  Verify the veteran's period of active 
duty for training from May 17 to May 31, 
1997, and attempt to obtain his complete 
service medical and personnel records.  
Attempts to obtain additional records and 
verification of service should include 
asking the veteran to identify the source 
from which he obtained the undated copy 
of DA Form 2173 (Statement of Medical 
Examination and Duty Status), as well as 
copies of DA Form 2823 (Sworn Statement) 
from two fellow National Guardsmen.  Then 
request that such source furnish the 
veteran's service medical records and 
service personnel records with respect to 
his National Guard service from May 23, 
1997, through October 1, 1999.  Such 
records should include, but are not 
limited to, reports of treatment for the 
claimed May 1997 back injury; reports of 
physical examinations, such as those 
performed on a periodic basis or at 
separation; and records associated with 
the veteran's medical disqualification 
from the National Guard.  The veteran 
should also be requested to furnish any 
such records in his possession.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

2.  Request that the United Parcel 
Service provide records associated with 
the veteran's on-the-job injury on 
October 21, 1996.  Such records should 
include, but are not limited to, medical 
records; documents associated with time 
lost from work; termination notices; 
attendance records; job descriptions; 
reports of duty limitations or job 
changes; reports of workman's 
compensation claims or claims for other 
disability benefits; reports of 
vocational rehabilitation or training; 
and reports of state and/or union 
involvement.  If such documents are 
unavailable, request that the United 
Parcel Service provide a statement on 
business letterhead stationary addressing 
the foregoing concerns.  Failures to 
respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder. 

3.  Request that the State Department of 
Workers Compensation provide records 
associated with the veteran's claim for 
compensation resulting from his injury on 
October 21, 1996, and received at the 
Department of Workers Compensation on 
November 4, 1996.  Such records should 
include, but are not limited to, 
associated medical records; records 
showing the ultimate disposition of the 
claim; and records showing the reasons 
for such disposition.  

4.  When the actions in paragraphs 1, 2, 
3, and 4 have been completed, schedule 
the veteran for another orthopedic 
examination to determine the nature, 
extent, and etiology of any back 
disability found to be present.  All 
appropriate tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  If it is 
determined that the veteran has 
degenerative disc disease, and that such 
disease was present prior to the claimed 
injury during active duty for training in 
May 1997, the examiner must render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disability underwent an increase in 
pathology in that condition (as 
contrasted to a temporary flare-up or 
intermittent exacerbation of symptoms) as 
a result of the claimed injury in May 
1997.  The examiner must also render an 
opinion as to whether the veteran's 
service-connected low back disability, 
currently diagnosed as lumbosacral 
strain, precludes the veteran from 
obtaining or maintaining all forms of 
substantially gainful employment.  The 
rationale for all opinions must be set 
forth.

5.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issues of entitlement to 
service connection for degenerative disc 
disease of the lumbar spine and 
entitlement to an initial rating in 
excess of 10 percent for lumbosacral 
strain.  In so doing, be mindful of the 
recent changes with respect to rating 
disabilities of the spine.  Also ensure 
compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters 
contained in this remand.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 


_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



